Citation Nr: 1529329	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  13-02 002	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2. Entitlement to an initial rating in excess of 20 percent for spondylolisthesis of the lumbar spine with a herniated disc.

3.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the cervical spine, C4-C5 and C5-C6, with a herniated disc at C3-C4.

4.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.

5.  Entitlement to an initial rating in excess of 10 percent for traumatic arthrosis of the third and fourth fingers of the right hand with ankylosis.

6.  Entitlement to an initial rating in excess of 10 percent for a post-operative bunion of the right foot.
7.  Entitlement to an initial rating in excess of 10 percent for glaucoma of the bilateral eyes.

8.  Entitlement to an initial rating in excess of 10 percent for erosive gastritis, duodenitis, gastroesophageal reflux disorder with hiatal hernia, diverticulosis, irritable bowel syndrome, and a pyloric ring ulcer.

9.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.

10.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.

11.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

12.  Entitlement to an initial rating in excess of 10 percent for an adjustment disorder with mixed anxiety and depressed mood.

13.  Entitlement to an initial compensable rating for osteoporosis.

14.  Entitlement to an initial compensable rating for left shoulder strain.

15.  Entitlement to an initial compensable rating for right shoulder strain.

16.  Entitlement to an initial compensable rating for a post-operative ACL tear of the left knee with osteoarthritis.

17.  Entitlement to an initial compensable rating for hallux valgus of the left foot with a bunion on the first metatarsophalangeal joint.

18.  Entitlement to an initial compensable rating for dry eye syndrome of the bilateral eyes.

19.  Entitlement to an initial compensable rating for hypertension.

20.  Entitlement to an initial compensable rating for scars of the abdomen, status post myomectomy for uterine fibroids.

21.  Entitlement to an initial compensable rating for a scar of the right foot.

22.  Entitlement to an initial compensable rating for migraine headache syndrome.



REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to January 2010.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from May 2010 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2014, the Veteran testified at a hearing before the undersigned in Washington, D.C.  A transcript of the hearing is included in the claims file.

In the Veteran's November 2010 notice of disagreement (NOD) with the May 2010 rating decision, she also disagreed with denials of service connection for allergic rhinitis, a pyloric ring and duodenal ulcer, and post-operative uterine fibroids.  Because the RO granted service connection for these claims in November 2012, no action by the Board is required.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

In December 2012, the Veteran filed an NOD with the effective dates assigned by the RO in a November 2012 award of increased ratings for the Veteran's psychiatric disability, headaches, left shoulder disability, right shoulder disability, and left knee disability.  Virtual VA Entry December 19, 2012.  In August 2014, the Veteran submitted a letter stating she no longer wished to pursue an appeal of these claims.  Virtual VA Entry August 6, 2014.  While a statement of the case was not issued on these matters, given the Veteran's withdrawal, no action by the Board is required as to these claims.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future review of this appellant's case must consider the existence of the electronic record.



FINDING OF FACT

On June 22, 2015, prior to the promulgation of a decision in the appeal, the appellant and her authorized representative requested that all issues on appeal be withdrawn.  



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant and her authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

On June 22, 2015,  the Veteran and her authorized representative withdrew all issues on appeal, stating that she was satisfied with her current 100 percent combined disability rating.  VBMS Entries June 22, 2015.  Thus, there remain no allegations of errors of fact or law for appellate consideration of these matters.  Accordingly, the Board does not have jurisdiction to review the claims and they must be dismissed.


ORDER

The appeal as to the claim of entitlement to service connection for sleep apnea is dismissed.

The appeal as to the claim of entitlement to an initial rating in excess of 20 percent for spondylolisthesis of the lumbar spine with a herniated disc is dismissed.

The appeal as to the claim of entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the cervical spine, C4-C5 and C5-C6, with a herniated disc at C3-C4 is dismissed.

The appeal as to the claim of entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity is dismissed.

The appeal as to the claim of entitlement to an initial rating in excess of 10 percent for traumatic arthrosis of the third and fourth fingers of the right hand with ankylosis is dismissed.

The appeal as to the claim of entitlement to an initial rating in excess of 10 percent for a post-operative bunion of the right foot is dismissed.

The appeal as to the claim of entitlement to an initial rating in excess of 10 percent for glaucoma of the bilateral eyes is dismissed.

The appeal as to the claim of entitlement to an initial rating in excess of 10 percent for erosive gastritis, duodenitis, gastroesophageal reflux disorder with hiatal hernia, diverticulosis, irritable bowel syndrome, and a pyloric ring ulcer is dismissed.

The appeal as to the claim of entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity is dismissed.

The appeal as to the claim of entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity is dismissed.

The appeal as to the claim of entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is dismissed.

The appeal as to the claim of entitlement to an initial rating in excess of 10 percent for an adjustment disorder with mixed anxiety and depressed mood is dismissed.

The appeal as to the claim of entitlement to an initial compensable rating for osteoporosis is dismissed.

The appeal as to the claim of entitlement to an initial compensable rating for left shoulder strain is dismissed.

The appeal as to the claim of entitlement to an initial compensable rating for right shoulder strain is dismissed.

The appeal as to the claim of entitlement to an initial compensable rating for a post-operative ACL tear of the left knee with osteoarthritis is dismissed.

The appeal as to the claim of entitlement to an initial compensable rating for hallux valgus of the left foot with a bunion on the first metatarsophalangeal joint is dismissed.

The appeal as to the claim of entitlement to an initial compensable rating for dry eye syndrome of the bilateral eyes is dismissed.

The appeal as to the claim of entitlement to an initial compensable rating for hypertension is dismissed.

The appeal as to the claim of entitlement to an initial compensable rating for scars of the abdomen, status post myomectomy for uterine fibroids, is dismissed.

The appeal as to the claim of entitlement an initial compensable rating for a scar of the right foot is dismissed.

The appeal as to the claim of entitlement to an initial compensable rating for migraine headache syndrome is dismissed.

		
VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


